Citation Nr: 1228717	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, including service in the Republic of Vietnam.  His awards and decorations include the Silver Star Medal and the Bronze Star Medal with "V" device.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and June 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the September 2005 rating decision, the RO, in relevant part, denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  In the June 2006 rating decision, the RO granted the Veteran's service connection claim for PTSD and assigned a 30 percent disability rating, effective December 15, 2005.  

In October 2005, within one year of the September 2005 rating decision, the Veteran submitted private treatment records pertaining to his tinnitus and hearing loss claims.  Thus, these additional records precluded the September 2005 rating decision from becoming final.  See 38 C.F.R. 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

Subsequently in December 2005, the RO again denied the Veteran's service connection claims for bilateral hearing loss and tinnitus.  In a March 2006 statement, the Veteran expressed disagreement with this rating decision by contending that additional evidence needed to be obtained.  Thus, again, the December 2005 rating decision was precluded from becoming final by the Veteran's March 2006 submission.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b); 20.201, 20.302(a) (2011).

Similarly, in November 2006, within one year of the June 2006 rating decision, the Veteran expressed disagreement with the initial disability rating assigned for his service-connected PTSD.  See 38 U.S.C.A. § 7105 (West 2002).  After which, the RO continued the 30 percent disability rating in a March 2007 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

In several statements, the Veteran and his representative have reported that his service-connected PTSD has increased in severity since his most recent VA examination, which was conducted in December 2006.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Board also observes that the record contains statements regarding counseling sessions that the Veteran has received at People's Place, Inc.  Treatment records associated with his counseling sessions, however, have not been associated with the claims file.  Thus, on remand, these records should be requested on the Veteran's behalf.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Finally, as to the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds the Veteran's March 2006 statement as a timely notice of disagreement with the December 2005 rating decision, and thus the September 2005 rating decision, as that decision was precluded from becoming final by the submission of relevant medical evidence.  In making this determination, the Board points out that the Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD . . . finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010), rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011).  Thus, remand for issuance of an SOC as to these issues is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate release forms, make arrangements to obtain a complete copy of the Veteran's treatment records from People's Place, Inc.  If the requested records are not available, a negative reply is required.  

2.  Notify the Veteran that he may submit lay statements from himself and other individuals who have first-hand knowledge of the nature and impact of his psychiatric symptoms and the impact the disability has socially and occupationally.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  The veteran should be afforded a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings, discuss the social and occupational impact of the Veteran's psychiatric disability and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Issue the Veteran an SOC with respect to his bilateral hearing loss and tinnitus claims, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

5.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

